DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite the limitation "without removing sequestered fluoride therefrom" in lines 12-13, which introduces new matter. Applicant maintains that support for this limitation is found in the Examples on page 15-16 of the specification. These Examples are silent as to the removal of sequestered fluoride from the cathode active material during recovery step (d), simply stating in lines 23-24 on p. 15, lines 7-8 on p. 16, and lines 12-13 on p. 16 that cathode material is recovered. This description of cathode material recovery does not support an explicit limitation that recovery of the cathode material is performed "without removing sequestered fluoride therefrom". Lines 17-19 on p. 8 states that some fluorine remains in the cathode material post-recovery, but this only means that not all of the fluorine is removed. In other words, that some fluorine remains in the post-recovery material does not exclude the possibility that some of the sequestered fluoride is removed during recovery.
Claims 19-21 are rejected in virtue of their reference to claim 1.
Claim 2 was amended to recite the limitation "without removing sequestered fluoride therefrom" in lines 12-13, which introduces new matter. Applicant maintains that support for this limitation is found in the Examples on page 15-16 of the specification. These Examples are silent as to the removal of sequestered fluoride from the cathode active material during recovery step (d), simply stating in lines 23-24 on p. 15, lines 7-8 on p. 16, and lines 12-13 on p. 16 that cathode material is recovered. This description of cathode material recovery does not support an explicit limitation that recovery of the cathode material is performed "without removing sequestered fluoride therefrom". Lines 17-19 on p. 8 states that some fluorine remains in the cathode material post-recovery, but this only means that not all of the fluorine is removed. In other words, that some fluorine remains in the post-recovery material does not exclude the possibility that some of the sequestered fluoride is removed during recovery.
Claims 3-9 are rejected in virtue of their dependence on claim 2.
Claim 10 was amended to recite the limitation "without removing sequestered fluoride therefrom" in lines 12-13, which introduces new matter. Applicant maintains that support for this limitation is found in the Examples on page 15-16 of the specification. These Examples are silent as to the removal of sequestered fluoride from the cathode active material during recovery step (d), simply stating in lines 23-24 on p. 15, lines 7-8 on p. 16, and lines 12-13 on p. 16 that cathode material is recovered. This description of cathode material recovery does not support an explicit limitation that recovery of the cathode material is performed "without removing sequestered fluoride therefrom". Lines 17-19 on p. 8 states that some fluorine remains in the cathode material post-recovery, but this only means that not all of the fluorine is removed. In other words, that some fluorine remains in the post-recovery material does not exclude the possibility that some of the sequestered fluoride is removed during recovery.
Claims 11-18 are rejected in virtue of their dependence on claim 10..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (JP 2004/349210 A, citations refer to enclosed machine translation) in view of Shimano et al. (US 2013/0323142 A1).
Regarding claim 1, Takagi teaches a method for recovering and recycling a cathode active material (“a method to reproduce and recover a positive electrode active material”, Abstract), consisting of the sequential steps of:
(a) obtaining a cathode composition from lithium battery cathode waste to form a reaction mixture, wherein the cathode composition comprises carbon, a fluorinated polymeric binder, and a cathode material selected from the group consisting of a lithiated cathode compound and a delithiated cathode compound (“Then, the positive electrode active material layer (the positive electrode active material, the binder, and the conductive material) was peeled off from the current collector of the positive electrode to obtain a regenerating positive electrode mixture used for the test”, [0037]; as described in [0033], the binder is the fluorinated polymer polyvinylidene fluoride, the conductive material is carbon in the form of graphite, and the positive active material is lithium manganate powder, a lithiated cathode compound); 
(b) heating the reaction mixture under an oxygen-containing atmosphere to a temperature and for a period of time sufficient to burn off the carbon and the binder (“The firing atmosphere may be an oxidizing atmosphere, and it is particularly preferable to perform firing in an air atmosphere”, [0024]; “The aforementioned positive electrode mixture for regeneration was fired in an air atmosphere. The firing was performed at a firing temperature of 750 ° C. for 36 hours (firing step)… In the firing step, the binder, the conductive material, and the like had disappeared”, [0038]; air is oxygen-containing, and the binder and conductive material are understood to disappear via burning off); 
(c) cooling the reaction mixture to ambient room temperature (“(Cooling process) The cooling step is a step of cooling from a firing temperature to a predetermined temperature at a rate of 0.2 to 2.0 ° C./min.”, [0025]; “the temperature was controlled to a cooling rate of 1.0 ° C./min to cool to room temperature (cooling step)”, [0038]); 
(d) recovering the lithiated cathode active material without removing fluorine therefrom (“The obtained powder was used as a test sample of Example 1”, [0038]; in other words, the cathode active material resulting from step (c) is recovered as a powder without additional processing to remove fluorine); 
and (e) preparing a cathode by coating a mixture of carbon, a polymeric binder, and the lithiated cathode active material recovered in step (d) on an aluminum foil current collector (“(Positive electrode) The test sample of each example and each comparative example, the polyvinylidene fluoride (PVDF) as a binder, and the graphite powder as a conductive material in a mass ratio of 90: 5: 5 (mass ratio), A paste was prepared by dispersing in N-methylpyrrolidone. This paste was applied to the surface of an aluminum foil-shaped current collector with a doctor blade and dried to obtain a sheet-shaped positive electrode having an active material layer formed on the surface of the current collector”, [0043]; graphite is a form of carbon, PVDF is a polymeric binder, and the test sample corresponds to the lithiated cathode active material from step (d)).
Takagi does not teach combining a cathode composition from lithium battery cathode waste with a lithium-containing compound to form a reaction mixture; heating the reaction mixture to a temperature and for a period of time sufficient to lithiate any delithiated cathode compound present in the cathode waste and for lithium present in the reaction mixture to sequester fluoride formed from decomposition of the binder; and recovering the lithiated cathode active material without removing sequestered fluoride therefrom. 
Shimano teaches a method for recovering a cathode active material from waste lithium battery cathodes (recovering an active material from a waste battery material; see [0050]-[0060] for outline of general method, as well as [0061]-[0313] for details of each step, and [0471]-[0480] and Tables 1-A & 1-B for specific examples. Electrode is positive electrode; see [0068]-[0069] and [0471]-[0480] and Tables 4-A & 4-B. Waste battery material may be discarded used batteries; see [0064]) comprising the steps of: 
(a) combining a cathode composition from cathode waste with a lithium-containing compound to form a reaction mixture (combining positive electrode material with a lithium-containing activation agent to produce a pre-activation mixture; see [0062]-[0174] in general, noting that decomposable lithium salts are preferred; see ¶123. The active material is preferably a lithium transition metal composite oxide; see ¶82. See also [0475] for a specific example of an active material with reduced lithium, and Examples in Tables 4-A & 4-B where the activation agent is lithium-containing compound);
(b) heating the reaction mixture to a temperature and for a period of time sufficient to lithiate any delithiated cathode compound present in the cathode waste and for lithium present in the reaction mixture to sequester fluoride formed from decomposition of the binder (heating the pre-activation mixture at a retention temperature for a retention time, see [0175]-[0186] in general, noting that an atmosphere containing oxygen is preferred, see ¶ 185. Further, the purpose of heating is to oxidize and decompose the carbon and binder and to stabilize fluorine components, see ¶ 181, and to improve the lithium composition of the active material, see ¶ 492. See Examples in Tables 4-A & 4-B where the activation agent is a decomposable lithium salt); 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of forming a reaction mixture in Takagi by combining the waste cathode material with the lithium-containing compound of Shimano and heating such that any delithiated cathode material is lithiated and such that fluoride from the binder is sequestered by the lithium of the lithium compound. The lithium salt improves the performance of the recovered active material by relithiating the active material. Adding a lithium salt and sequestering fluorine as lithium fluoride ensures that fluorine prevents deactivation of the active material. (“Furthermore, the contact of the molten activation agent including an alkali metal compound(s) with fluorine-containing compounds derived from the binder and electrolyte serves to stabilize the fluorine components as alkali metal fluorides and thereby prevent the generation of a corrosive gas such as hydrogen fluoride. It is desirable to prevent the generation of hydrogen fluoride also because it deactivates the active material”, [0113]; “Particularly, when an alkali metal compound(s) in an activation agent including a molten part is/are in contact with the active material, the effect of activating the active material is increased”, [0110]; “Appropriately controlling the percentage of the activation agent in the pre-activation mixture can reduce cost necessary to recover the active material from the waste battery material, can increase the rate of oxidation and decomposition of the carbonaceous conductive material and the binder, can improve the effect of preventing the generation of a corrosive gas in the activation step, and can further increase electrode characteristics of the obtained active material”, [0116]). 
Takagi as modified by Shimano to sequester fluoride would consequently contain sequestered fluoride in the recovered cathode material. As discussed above regarding step (d), Takagi does not teach removing fluorine, which would include fluorine contained as sequestered fluoride.
Regarding claim 19, modified Takagi teaches a cathode for a lithium battery comprising the lithiated cathode active material recovered in step (d) of the method of claim 1 and carbon coated on a metal current collector with a polymeric binder (“(Positive electrode) The test sample of each example and each comparative example, the polyvinylidene fluoride (PVDF) as a binder, and the graphite powder as a conductive material in a mass ratio of 90: 5: 5 (mass ratio), A paste was prepared by dispersing in N-methylpyrrolidone. This paste was applied to the surface of an aluminum foil-shaped current collector with a doctor blade and dried to obtain a sheet-shaped positive electrode having an active material layer formed on the surface of the current collector”, [0043]; aluminum, used for the current collector, is a metal; graphite is a form of carbon; PVDF is a polymeric binder, and the test sample corresponds to the lithiated cathode active material from step (d)). 
Regarding claim 20, modified Takagi teaches a lithium electrochemical cell comprising an anode, the cathode of claim 19, a lithium conductive separator between the anode and the cathode, and a lithium containing electrolyte contacting the anode, the cathode, and the separator (“(Battery assembly) Each of the positive electrode and the negative electrode was cut into a predetermined size, and the cut positive electrode and negative electrode were wound with a polyethylene separator having a thickness of 25 μm interposed therebetween”, [0045]; “A current collecting lead was attached to these electrode bodies, inserted into a cylindrical battery case, and then a non-aqueous electrolyte was injected into the battery case. As the non-aqueous electrolyte, one obtained by dissolving LiPF6 at a concentration of 1 mol/L in a mixed solvent in which EC and DEC were mixed at a volume ratio of 3:7 was used. Finally, the battery case was sealed to complete lithium secondary batteries (battery capacity 800 mAh) of each of the examples and comparative examples”, [0046]; once injected, the lithium-containing electrolyte LiPF6 contacts the anode, cathode and separator inside the case; while Takagi does not explicitly state that the separator is lithium conductive, a functional lithium battery requires a lithium conductive separator).

Regarding claim 2, Takagi teaches a method for recovering and recycling a cathode active material (“a method to reproduce and recover a positive electrode active material”, Abstract), consisting of the sequential steps of:
(a) obtaining a cathode composition from lithium battery cathode waste to form a reaction mixture, wherein the cathode composition comprises carbon, a fluorinated polymeric binder, and a lithium transition metal oxide (“Then, the positive electrode active material layer (the positive electrode active material, the binder, and the conductive material) was peeled off from the current collector of the positive electrode to obtain a regenerating positive electrode mixture used for the test”, [0037]; as described in [0033], the binder is the fluorinated polymer polyvinylidene fluoride, the conductive material is carbon in the form of graphite, and the positive electrode active material is lithium manganate powder, a lithium transition metal oxide); 
(b) heating the reaction mixture under an oxygen-containing atmosphere to a temperature and of about 750 to 1000 °C such that the carbon and the binder burn off (“The firing atmosphere may be an oxidizing atmosphere, and it is particularly preferable to perform firing in an air atmosphere”, [0024], and air is oxygen-containing; “The firing step is a step of firing the positive electrode active material taken out of the lithium secondary battery at a firing temperature selected from the range of 750 to 1000 ° C. The firing temperature is preferably higher than 800 ° C and lower than 950 ° C, more preferably 850 ° C or higher and 900 ° C or lower”, [0022]; all of the temperatures fall within the claimed temperature range of 400 to 1000 °C; “The firing was performed at a firing temperature of 750 ° C”, [0038], a specific embodiment which falls within the claimed range; “In the firing step, the binder, the conductive material, and the like had disappeared”, [0038], such that the binder and conductive material are understood to disappear via burning off); 
(c) cooling the reaction mixture to ambient room temperature (“(Cooling process) The cooling step is a step of cooling from a firing temperature to a predetermined temperature at a rate of 0.2 to 2.0 ° C./min.”, [0025]; “the temperature was controlled to a cooling rate of 1.0 ° C./min to cool to room temperature (cooling step)”, [0038]); 
(d) recovering the lithiated cathode active material without removing fluorine therefrom (“The obtained powder was used as a test sample of Example 1”, [0038]; in other words, the cathode active material resulting from step (c) is recovered as a powder without additional processing to remove fluorine); 
and (e) preparing a cathode by coating a mixture of carbon, a polymeric binder, and the lithiated cathode active material recovered in step (d) on an aluminum foil current collector (“(Positive electrode) The test sample of each example and each comparative example, the polyvinylidene fluoride (PVDF) as a binder, and the graphite powder as a conductive material in a mass ratio of 90: 5: 5 (mass ratio), A paste was prepared by dispersing in N-methylpyrrolidone. This paste was applied to the surface of an aluminum foil-shaped current collector with a doctor blade and dried to obtain a sheet-shaped positive electrode having an active material layer formed on the surface of the current collector”, [0043]; graphite is a form of carbon, PVDF is a polymeric binder, and the test sample corresponds to the lithiated cathode active material from step (d)).
Takagi does not teach recovering the lithiated cathode active material from lithium battery manufacturing cathode scrap; combining a cathode composition obtained from the cathode scrap with about 1 to about 5 wt % of a decomposable lithium salt based on the weight of a lithium metal oxide in the cathode composition; and heating the reaction mixture at a heating rate of about 30 to about 300 °C/hour and such that lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder.  
Shimano teaches a method for recovering a lithiated cathode active material from lithium battery manufacturing cathode scrap (recovering an active material from a waste battery material; see [0050]-[0060] for outline of general method, as well as [0061]-[0313] for details of each step, and [0368]-[0385] and Tables 1-A & 1-B for specific examples. Electrode is positive electrode; see [0068]-[0069] and [0368]-[0385] and Tables 1-A & 1-B. Waste battery material may be battery production waste; see [0064]) comprising the steps of: 
(a) combining a cathode composition from the cathode scrap with about 1 to about 5 wt % a decomposable lithium salt, based on the weight of a lithium metal oxide in the cathode composition to form a reaction mixture (combining positive electrode material with a lithium-containing activation agent to produce a pre-activation mixture; see [0062]-[0174] in general, noting that decomposable lithium salts are preferred; see ¶123. The active material is preferably a lithium transition metal composite oxide; see ¶82. See also [0362]-[0373] for specific examples, and Examples in Tables 1-A & 1-B where the activation agent is lithium-containing compound. The activation agent is preferably 0.01 to 10,000%, or more preferably 5 to 100% of the active material, see ¶ 115; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I);
(b) heating the reaction mixture at a heating rate of 200 °C/hour, such that lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder (heating the pre-activation mixture at a retention temperature for a retention time, see [0175]-[0186] in general. Further, the purpose of heating is to stabilize fluorine components, see ¶ 181. See also [0375] for specific examples where the heating rate was 200 °C/hour, within the claimed range of about 30 to about 300 °C/hour, and Examples in Tables 1-A & 1-B where the activation agent is a decomposable lithium salt).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Takagi by applying it to lithiated cathode active material from lithium battery manufacturing scrap as taught by Shimano, since recovering the active material from manufacturing scrap is cheaper and more efficient than other recovery methods (“Accordingly, as compared to the production of an active material from a raw material compound of the active material, cost and manufacturing energy can be reduced”, [0059], Shimano).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of forming a reaction mixture in Takagi by combining the waste cathode material with a lithium salt in the proportions described and heating with the rate of Shimano and such that fluoride from the binder is sequestered by the lithium of the lithium compound. Adding a lithium salt and sequestering fluorine as lithium fluoride ensures that fluorine prevents deactivation of the active material (“Furthermore, the contact of the molten activation agent including an alkali metal compound(s) with fluorine-containing compounds derived from the binder and electrolyte serves to stabilize the fluorine components as alkali metal fluorides and thereby prevent the generation of a corrosive gas such as hydrogen fluoride. It is desirable to prevent the generation of hydrogen fluoride also because it deactivates the active material”, [0113]). 
Takagi as modified by Shimano to sequester fluoride would consequently contain sequestered fluoride in the recovered cathode material. As discussed above regarding step (d), Takagi does not teach removing fluorine, which would include fluorine contained as sequestered fluoride.
Regarding claim 3, Takagi as modified by Shimano teaches the method of claim 2, wherein the decomposable lithium salt comprises at least one salt selected from the group consisting of lithium hydroxide, lithium carbonate, lithium nitrate, and a lithium salt of an organic acid (“more preferred are LiOH, …, Li2CO3, …, LiNO3”, [0123], Shimano; Example 4-3 in Table 4-A of Shimano includes lithium hydroxide as an activation agent). 
Regarding claim 4, Takagi as modified by Shimano teaches the method of claim 2, wherein the decomposable lithium salt comprises lithium hydroxide (“more preferred are LiOH…”, [0123], Shimano; Example 4-3 in Table 4-A of Shimano includes lithium hydroxide as an activation agent).  The method is compatible with water, as can be seen from the generation of water during the heating step and the use of water as a solvent in the active material recovery step (see [0168]-[0173] of Shimano regarding water as a byproduct of the oxidization and decomposition that occurs during heating, and [0194]-[0204] of Shimano regarding water as a solvent in the recovery step, noting that water is the preferred solvent, ¶ 197 of Shimano).
Shimano does not explicitly specify the hydrated or anhydrous form of lithium hydroxide. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected lithium hydroxide hydrate out of the finite, predictable list of lithium hydroxide hydrate and anhydrous lithium hydroxide since the use of lithium hydroxide requires the use of one or the other form of lithium hydroxide. Since the method of Shimano already involves water, the hydrated form of lithium hydroxide would be expected to be compatible with the method. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 5, modified Takagi teaches the method of claim 2, wherein the reaction mixture is maintained at the temperature of about 750 to 1000 °C for about 12 hours prior to step (c) (“The firing step is a step of firing the positive electrode active material taken out of the lithium secondary battery at a firing temperature selected from the range of 750 to 1000 ° C. The firing temperature is preferably higher than 800 ° C and lower than 950 ° C, more preferably 850 ° C or higher and 900 ° C or lower”, [0022]; all of the temperatures fall within the claimed temperature range of 400 to 1000 °C; “The firing was performed at a firing temperature of 750 ° C”, [0038], a specific embodiment which falls within the claimed range; “The time for baking the positive electrode active material to be regenerated at the baking temperature is not particularly limited, but it is preferable to bake at a baking temperature of 12 hours or more”, [0023], where the prior art range overlaps with the claimed range of up to 12 hours at the end point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I)).
Regarding claim 6, modified Takagi teaches the method of claim 2, wherein the lithium transition metal oxide comprises a material of empirical formula LiMO2, wherein M comprises a transition metal (“The positive electrode active material to which the present regeneration method can be applied is made of a lithium transition metal composite oxide. For example, lithium manganate (LiMn2O4), lithium cobalt oxide (LiCoO2), lithium nickelate (LiNiO2) and some of them are replaced with other elements (Ti, Cr, Fe, Mn, Co, Ni, Cu, And a lithium transition metal composite oxide substituted with Zn or the like”, [0014]).
Regarding claim 7, modified Takagi teaches the method of claim 6, wherein M comprises at least one transition metal selected from the group consisting of Ni, Mn, and Co (“The positive electrode active material to which the present regeneration method can be applied is made of a lithium transition metal composite oxide. For example, lithium manganate (LiMn2O4), lithium cobalt oxide (LiCoO2), lithium nickelate (LiNiO2)”, [0014]).
Regarding claim 9, modified Takagi teaches the method of claim 2, wherein the binder comprises poly(vinylidene difluoride) (“The binder plays a role of binding the active material particles and the conductive material particles, and it is possible to use a fluororesin such as polytetrafluoroethylene, polyvinylidene fluoride, or fluororubber”, [0015]; “Lithium manganate powder, polyvinylidene fluoride (PVDF) as a binder, and graphite powder as a conductive material are mixed in N-methylpyrrolidone in a mass ratio of 90: 5: 5 (mass ratio)”, [0033], describing the formation of the cathode which will be used for the examples starting in [0038]). 

Regarding claim 10, Takagi teaches a method for recovering a cathode active material from waste lithium battery cathodes (“a method to reproduce and recover a positive electrode active material”, Abstract), consisting of the sequential steps of:
(a) obtaining a cathode composition from lithium battery cathode waste to form a reaction mixture, wherein the cathode composition comprises carbon, a fluorinated polymeric binder, and a cathode compound (“Then, the positive electrode active material layer (the positive electrode active material, the binder, and the conductive material) was peeled off from the current collector of the positive electrode to obtain a regenerating positive electrode mixture used for the test”, [0037]; as described in [0033], the binder is the fluorinated polymer polyvinylidene fluoride, and the conductive material is carbon in the form of graphite; since the positive electrode active material comes from a spent battery, the material will most likely be delithiated); 
(b) heating the reaction mixture under an oxygen-containing atmosphere to a temperature of about 750 to 1000 °C such that the carbon and the binder burn off, the delithiated cathode compound is relithiated, and lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder (“The firing step is a step of firing the positive electrode active material taken out of the lithium secondary battery at a firing temperature selected from the range of 750 to 1000 °C”, [0022], which falls within the claimed range of about 500 to 1000 °C; “The firing atmosphere may be an oxidizing atmosphere, and it is particularly preferable to perform firing in an air atmosphere”, [0024]; “The aforementioned positive electrode mixture for regeneration was fired in an air atmosphere. The firing was performed at a firing temperature of 750 ° C. for 36 hours (firing step)… In the firing step, the binder, the conductive material, and the like had disappeared”, [0038]; air is oxygen-containing, and the binder and conductive material are understood to disappear via burning off); 
(c) cooling the reaction mixture to ambient room temperature (“(Cooling process) The cooling step is a step of cooling from a firing temperature to a predetermined temperature at a rate of 0.2 to 2.0 ° C./min.”, [0025]; “the temperature was controlled to a cooling rate of 1.0 ° C./min to cool to room temperature (cooling step)”, [0038]); 
(d) recovering the lithiated cathode active material without removing fluorine therefrom (“The obtained powder was used as a test sample of Example 1”, [0038]; in other words, the cathode active material resulting from step (c) is recovered as a powder without additional processing to remove fluorine); 
and (e) preparing a cathode by coating a mixture of carbon, a polymeric binder, and the lithiated cathode active material recovered in step (d) on an aluminum foil current collector (“(Positive electrode) The test sample of each example and each comparative example, the polyvinylidene fluoride (PVDF) as a binder, and the graphite powder as a conductive material in a mass ratio of 90: 5: 5 (mass ratio), A paste was prepared by dispersing in N-methylpyrrolidone. This paste was applied to the surface of an aluminum foil-shaped current collector with a doctor blade and dried to obtain a sheet-shaped positive electrode having an active material layer formed on the surface of the current collector”, [0043]; graphite is a form of carbon, PVDF is a polymeric binder, and the test sample corresponds to the lithiated cathode active material from step (d)).
Takagi does not teach applying the method to a cathode composition containing specifically a delithiated cathode compound; combining a cathode composition from cathode waste with about 1 to about 50 wt % a decomposable lithium salt, based on the weight of a delithiated cathode compound in the cathode composition, to form a reaction mixture; heating the reaction mixture at a heating rate of about 30 to about 300 °C/hour; and heating the reaction mixture such that the delithiated cathode compound is relithiated and lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder.
Shimano teaches a method for recovering a cathode active material from waste lithium battery cathodes (recovering an active material from a waste battery material; see [0050]-[0060] for outline of general method, as well as [0061]-[0313] for details of each step, and [0471]-[0480] and Tables 1-A & 1-B for specific examples. Electrode is positive electrode; see [0068]-[0069] and [0471]-[0480] and Tables 4-A & 4-B. Waste battery material may be discarded used batteries; see [0064]) comprising the steps of: 
(a) combining a cathode composition from cathode waste with about 1 to about 50 wt % a decomposable lithium salt, based on the weight of a delithiated cathode compound in the cathode composition to form a reaction mixture (combining positive electrode material with a lithium-containing activation agent to produce a pre-activation mixture; see [0062]-[0174] in general, noting that decomposable lithium salts are preferred; see ¶123. The active material is preferably a lithium transition metal composite oxide; see ¶82. See also [0475] for a specific example of an active material with reduced lithium, and Examples in Tables 4-A & 4-B where the activation agent is lithium-containing compound. The activation agent is preferably 0.01 to 10,000%, or more preferably 5 to 100% of the active material, see ¶ 115; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I);
(b) heating the reaction mixture at a heating rate of 200 °C/hour, such that the delithiated cathode compound is relithiated, and lithium present in the reaction mixture sequesters fluoride formed from decomposition of the binder (heating the pre-activation mixture at a retention temperature for a retention time, see [0175]-[0186] in general, noting that an atmosphere containing oxygen is preferred, see ¶ 185. Further, the purpose of heating is to oxidize and decompose the carbon and binder and to stabilize fluorine components, see ¶ 181, and to improve the lithium composition of the active material, see ¶ 492. See also [0375] for specific examples where the heating rate was 200 °C/hour, within the claimed range of about 30 to about 300 °C/hour, and Examples in Tables 4-A & 4-B where the activation agent is a decomposable lithium salt); 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Takagi by applying it to delithiated cathode active material from spent lithium batteries as taught by Shimano, since recovering the active material from used batteries is cheaper and more efficient than extracting raw materials from the waste and re-producing active material (“Accordingly, as compared to the production of an active material from a raw material compound of the active material, cost and manufacturing energy can be reduced”, [0059], Shimano).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of forming a reaction mixture in Takagi by combining the waste cathode material with a lithium salt in the proportions described and heating with the rate of Shimano and such that fluoride from the binder is sequestered by the lithium of the lithium compound. Adding a lithium salt and sequestering fluorine as lithium fluoride ensures that fluorine prevents deactivation of the active material. The lithium salt can also improve the performance of the recovered active material (“Furthermore, the contact of the molten activation agent including an alkali metal compound(s) with fluorine-containing compounds derived from the binder and electrolyte serves to stabilize the fluorine components as alkali metal fluorides and thereby prevent the generation of a corrosive gas such as hydrogen fluoride. It is desirable to prevent the generation of hydrogen fluoride also because it deactivates the active material”, [0113]; “Particularly, when an alkali metal compound(s) in an activation agent including a molten part is/are in contact with the active material, the effect of activating the active material is increased”, [0110]; “Appropriately controlling the percentage of the activation agent in the pre-activation mixture can reduce cost necessary to recover the active material from the waste battery material, can increase the rate of oxidation and decomposition of the carbonaceous conductive material and the binder, can improve the effect of preventing the generation of a corrosive gas in the activation step, and can further increase electrode characteristics of the obtained active material”, [0116]). 
Takagi as modified by Shimano to sequester fluoride would consequently contain sequestered fluoride in the recovered cathode material. As discussed above regarding step (d), Takagi does not teach removing fluorine, which would include fluorine contained as sequestered fluoride.
Regarding claim 11, Takagi as modified by Shimano teaches the method of claim 10, wherein the decomposable lithium salt comprises at least one salt selected from the group consisting of lithium hydroxide, lithium carbonate, lithium nitrate, and a lithium salt of an organic acid (“more preferred are LiOH, …, Li2CO3, …, LiNO3”, [0123], Shimano; Example 4-3 in Table 4-A of Shimano includes lithium hydroxide as an activation agent). 
Regarding claim 12, Takagi as modified by Shimano teaches the method of claim 10, wherein the decomposable lithium salt comprises lithium hydroxide (“more preferred are LiOH…”, [0123], Shimano; Example 4-3 in Table 4-A of Shimano includes lithium hydroxide as an activation agent).  The method is compatible with water, as can be seen from the generation of water during the heating step and the use of water as a solvent in the active material recovery step (see [0168]-[0173] of Shimano regarding water as a byproduct of the oxidization and decomposition that occurs during heating, and [0194]-[0204] of Shimano regarding water as a solvent in the recovery step, noting that water is the preferred solvent, ¶ 197 of Shimano).
Shimano does not explicitly specify the hydrated or anhydrous form of lithium hydroxide. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected lithium hydroxide hydrate out of the finite, predictable list of lithium hydroxide hydrate and anhydrous lithium hydroxide since the use of lithium hydroxide requires the use of one or the other form of lithium hydroxide. Since the method of Shimano already involves water, the hydrated form of lithium hydroxide would be expected to be compatible with the method. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E).
Regarding claim 13, modified Takagi teaches the method of claim 10, wherein the reaction mixture is maintained at the temperature of about 750 to 1000 °C for about 12 hours prior to step (c) (“The firing step is a step of firing the positive electrode active material taken out of the lithium secondary battery at a firing temperature selected from the range of 750 to 1000 ° C. The firing temperature is preferably higher than 800 ° C and lower than 950 ° C, more preferably 850 ° C or higher and 900 ° C or lower”, [0022]; all of the temperatures fall within the claimed temperature range of 500 to 1000 °C; “The firing was performed at a firing temperature of 750 ° C”, [0038], a specific embodiment which falls within the claimed range; “The time for baking the positive electrode active material to be regenerated at the baking temperature is not particularly limited, but it is preferable to bake at a baking temperature of 12 hours or more”, [0023], where the prior art range overlaps with the claimed range of up to 12 hours at the end point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I)).
Regarding claim 14, Takagi as modified by Shimano teaches the method of claim 10, wherein the delithiated cathode compound comprises a lithium transition metal oxide that is at least partially delithiated (“the composition of the active material was Li0.79Ni0.47Mn0.48Fe0.05O2, where there was reduction in the composition of lithium in the active material”, [0475], Shimano). 
Regarding claim 15, Takagi as modified by Shimano teaches the method of claim 14, wherein the lithium transition metal oxide comprises at least one transition metal selected from the group consisting of Ni, Mn, and Co (“Li0.79Ni0.47Mn0.48Fe0.05O2”, [0475], Shimano, includes Ni and Mn as selections for M; “preferred is a lithium transition metal composite oxide including one or more elements selected from element group 1: Ni, Co, Mn,…” [0082], Shimano).
Regarding claim 16, Takagi as modified by Shimano teaches the method of claim 10, wherein the delithiated cathode material comprises a composition of empirical formula Li1-xMO2, wherein M comprises the transition metals Ni, Mn and Fe, and x = 0.21,  which falls within the claimed range for x of 0 < x < 0.5 (“the composition of the active material was Li0.79Ni0.47Mn0.48Fe0.05O2, where there was reduction in the composition of lithium in the active material”, [0475], Shimano).
Regarding claim 18, modified Takagi teaches the method of claim 10, wherein the binder comprises poly(vinylidene difluoride) (“The binder plays a role of binding the active material particles and the conductive material particles, and it is possible to use a fluororesin such as polytetrafluoroethylene, polyvinylidene fluoride, or fluororubber”, [0015]; “Lithium manganate powder, polyvinylidene fluoride (PVDF) as a binder, and graphite powder as a conductive material are mixed in N-methylpyrrolidone in a mass ratio of 90: 5: 5 (mass ratio)”, [0033], which describes the formation of the cathode which will be spent in a battery and then extracted as the waste cathode material for the examples starting in [0038]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (JP 2004/349210 A) in view of Shimano et al. (US 2013/0323142 A1) as applied to claim 2 above, and further in view of Su et al. (EP 3862322 A1).
Regarding claim 8, modified Takagi teaches the method of claim 2, wherein heating is performed (“The firing step is a step of firing the positive electrode active material taken out of the lithium secondary battery at a firing temperature selected from the range of 750 to 1000 °C”, [0022]).
Modified Takagi does not specify the equipment used for heating. 
Su teaches a rotary kiln in a method for recovering an active material of a lithium secondary battery (“dry rotary heating reactor”, Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected a rotary kiln as the equipment for performing the heating of Shimano. A rotary kiln would have predictably heated the reaction mixture. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (JP 2004/349210 A) in view of Shimano et al. (US 2013/0323142 A1) as applied to claim 10 above, and further in view of Su et al. (EP 3862322 A1).
Regarding claim 17, modified Takagi teaches the method of claim 10, wherein heating is performed (“The firing step is a step of firing the positive electrode active material taken out of the lithium secondary battery at a firing temperature selected from the range of 750 to 1000 °C”, [0022]).
Modified Takagi does not specify the equipment used for heating. 
Su teaches a rotary kiln in a method for recovering an active material of a lithium secondary battery (“dry rotary heating reactor”, Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have selected a rotary kiln as the equipment for performing the heating of Shimano. A rotary kiln would have predictably heated the reaction mixture. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (JP 2004/349210 A) in view of Shimano et al. (US 2013/0323142 A1) as applied to claim 20 above, and further in view of Miyagi et al. (US 2010/0015514 A1).
Regarding claim 21, modified Takagi teaches the electrochemical cells of claim 20. 
Takagi as modified thus far does not teach a lithium battery comprising a plurality of the electrochemical cells of claim 20 electrically connected in series, in parallel, or in both series and parallel.
Miyagi teaches a lithium battery comprising a plurality of electrochemical cells electrically connected in series (“lithium secondary batteries of the invention are preferably used as a battery assembly in which the batteries are serially connected”, [1297]).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cells of modified Takagi by connecting a plurality of them in series as taught by Miyagi, since the series connection of individual electrochemical cells yields an increase in available voltage so as to meet application specifications (“in practical use, power sources are frequently required to have a voltage not lower than the cell voltages. It is therefore necessary to take a measure, e.g., to serially connect cells”, [1297]).

Response to Arguments
Applicant’s arguments, see "Anticipation Rejections" on p. 1-2 of the remarks, filed 23 March 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1.
Applicant’s arguments, see "Obviousness Rejections" on p. 2-3 of the Remarks, filed 23 March 2022, with respect to the rejection(s) of claim(s) 2-21 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Awano et al. (JP 2016/05953 A, citations refer to enclosed machine translation) teaches a method for lithiating a delithiated cathode active material by firing with a lithium compound (“A method for regenerating a lithium composite oxide includes: preparing a lithium composite precursor in which lithium has been partially extracted electrochemically or chemically; and causing a lithium compound to react with the lithium composite precursor in which the lithium has been partially extracted”, Abstract, where lithium extraction from the precursor corresponds to delithiation of cathode active material, and the reaction with the lithium compound lithiates the active material for reuse). 
Kato et al. (JP 4491085 B2, citations refer to enclosed machine translation) teaches the preferred use of a rotary kiln for a heating step in a method of recovering a cathode active material from battery waste, see [0025]-[0026] in general and [0036] for a specific example. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728